Citation Nr: 9908875	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-41 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for skin cancer.  

5.  Entitlement to service connection for a growth on the 
kidney.  

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a right eye disability.  

7.  Entitlement to a compensable disability evaluation for 
residuals of a left foot injury.  

8.  Entitlement to a compensable disability evaluation for 
residuals of a right foot injury.  

9.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The RO has certified that the veteran served on active 
military duty from May 1943 to October 1945, and from 
November 1954 to January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision.  During 
the pendency of the appeal, the RO took action in November 
1997 to grant a 10 percent rating for the veteran's service-
connected hypertension.  The RO indicated that this award 
brought to an end the veteran's appeal as to this increased 
rating issue; however, there is no indication in the record 
that the veteran acceded to this notion.  Therefore, the 
Board will address this issue along with the others developed 
for appellate review.

(The decision below addresses the veteran's service 
connection claims.  Consideration of the rating issues on 
appeal is deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The record contains no competent medical evidence 
associating currently shown osteoarthritis of the veteran's 
left hip to active military service.

2.  The record contains no competent medical evidence that 
the veteran has a current left shoulder disability 
attributable to his period of service.  

3.  The record contains no competent medical evidence 
associating any currently shown problem with the veteran's 
left knee to his active military service.  

4.  The record contains no competent medical evidence 
associating any skin cancer to the veteran's active military 
service.  

5.  The record contains no competent medical evidence that 
the veteran has a growth on his kidney which is attributable 
to his period of service.

6.  By a December 21, 1981 rating action, the RO confirmed a 
previous denial of service connection for a visual disorder.  

7.  The veteran was notified of the December 21, 1981 rating 
action in the same month.  

8.  The veteran did not express, within one year of 
notification of the December 1981 decision, disagreement with 
the denial.  

9.  The evidence received since the December 1981 rating 
action is cumulative of evidence previously of record.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
hip disability, left shoulder disability, left knee 
disability, skin cancer, or growth on a kidney is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  The decision of the RO on December 21, 1981, which 
confirmed and continued a previous denial of service 
connection for a visual disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 19.118 (1981); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  

3.  Since the RO's December 1981 decision, new and material 
evidence has not been received; the claim of entitlement to 
service connection for a visual problem with the right eye is 
not reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Hip, Left Shoulder, Left Knee,
Skin, and Kidney

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
A well-grounded claim is a plausible claim, one that appears 
to be meritorious.  See Murphy, 1 Vet.App. at 81.  An 
allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (i.e., whether an 
incident or injury occurred in service), competent lay 
evidence, including a veteran's statements, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In other 
words, a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific cause 
or date of onset.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  However, where the issue does not require medical 
expertise, lay testimony may be sufficient.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994).  

A.  Left Hip

In the substantive appeal which was received at the regional 
office (RO) in September 1996, the veteran asserted that he 
developed a left hip disability as a result of approximately 
1000 parachute jumps that he undertook as a member of special 
forces in the military.  The veteran reiterated this 
contention at the personal hearing conducted before a hearing 
officer at the RO in March 1997 and testified that he 
participated in over 500 parachute jumps during service.  
Hearing transcript (T.) at 2.  In addition, the veteran 
testified that he also injured his hip when he fell into a 
hole during a training exercise.  T. at 8.  According to the 
veteran's testimony, he received post-service treatment 
"pretty close after discharge" from military service.  
T. at 3.  The veteran, however, did not specifically identify 
the medical facilities where he had received left hip 
treatment.  T. at 3.  

According to available service medical records, the veteran 
was treated for a contusion of his left hip in March 1964.  
Physical examination demonstrated tenderness, hematoma, and 
pain radiating into his inguinal region.  X-rays taken of the 
veteran's left hip showed soft tissue swelling and no bony 
abnormality.  The remainder of the service medical records, 
including several periodic in-service examinations, failed to 
demonstrate any complaints of, treatment for, or findings of 
a left hip disability.  

Post-service medical records indicate that the veteran sought 
treatment in May 1995 for complaints of persistent and 
increasing left hip and left inguinal pain which was maximal 
over his left posterior hip and superior gluteal area.  The 
veteran reported radiation down his left lower extremity and 
denied any intercurrent trauma.  No neurovascular deficit of 
the veteran's lower extremities was found.  X-rays of the 
veteran's lumbosacral spine, pelvis, and left hip were 
unremarkable except for minimal aortic calcification.  The 
examiner noted that the veteran's wallet was overlying the 
area of maximum tenderness, where there was a questionable 
trigger point.  The examiner diagnosed sciatica.  

Two months later, the veteran returned for follow-up 
treatment.  The veteran informed the examiner that, since his 
last visit, his left hip pain had not change in its nature or 
location.  The veteran continued to describe left hip and 
groin pain as well as numbness radiating down his left leg to 
his ankle.  The examiner diagnosed "left hip pain, bursitis 
v[ersus] . . . sciatica."  One week later, the veteran 
sought treatment for persistent pain and dysesthesia of his 
left hip, groin, and leg.  The veteran attributed the onset 
of these symptoms to using a "leg spreader" at the gym.  
The examiner diagnosed chronic and persistent left hip, 
pelvic, and leg pains or dysesthesia.  The examiner was 
unable to determine the cause of this pathology.  

An August 1995 outpatient treatment report shows that the 
veteran continued to experience hip discomfort.  In October 
1995, the veteran returned for treatment.  He informed the 
examiner that he had been experiencing a "several week" 
exacerbation of his left inguinal pain which he described as 
"electrical" in nature and exacerbated by abduction of his 
left leg.  The examiner diagnosed, in pertinent part, a 
recurrent left inguinal hernia "and/or" left iliofemoral 
nerve entrapment syndrome.  The examiner also assessed 
osteoarthritis of the veteran's left hip.  

In November 1995, the veteran reported experiencing chronic 
left hip pain which was "well relieved" by injection to his 
left hip.  Physical examination showed mild left hip 
tenderness over the area of the greater trochanter without 
any deformity or neurovascular deficit of the left lower 
extremity.  The examiner diagnosed, in pertinent part, 
bursitis versus osteoarthritis of the left hip as well as 
possible muscle strain of the left inguinal area.  
Approximately two weeks later, the veteran sought treatment 
for complaints of persistent left inguinal and left gluteal 
area pain which he stated was then radiating to his peroneal 
area.  Physical examination of the veteran's abdomen showed 
mild left inguinal tenderness without any other 
abnormalities.  The examiner diagnosed, in pertinent part, 
refractory osteoarthritis of the left hip.  

Thereafter, in February 1996, the veteran sought treatment 
for complaints of pain extending from his left groin to his 
medial left thigh and calf.  Examination showed no palpable 
mass in the veteran's left groin.  

At a VA examination conducted in March 1996, the veteran 
reported having previously sustained an injury to his left 
foot, leg, and ankle with subsequent swelling.  The veteran 
also informed the examiner that he continued to experience 
some related problems in "this given area," including 
intermittent pain in his left lower extremity.  Examination 
of the veteran's extremities demonstrated pulses of 2+ which 
were equal bilaterally.  No hip abnormality was noted.  The 
examiner diagnosed a "[h]istory of left foot, leg, and ankle 
swelling by history."  

Approximately two weeks later, the veteran sought treatment 
for complaints of left hip and left leg pain.  The examiner 
diagnosed degenerative joint disease.  X-rays taken of the 
veteran's left hip later that day showed osteoarthritis.  

Subsequently, in November 1996, the veteran sought treatment 
for complaints of continuing left hip pain with activity.  
The examiner noted that X-rays taken of the veteran's left 
hip in May 1996 had shown degenerative joint disease.  The 
examiner diagnosed degenerative joint disease and instructed 
the veteran to continue to use over-the-counter non-steroidal 
anti-inflammatory medication.  

The Board acknowledges the veteran's contentions that he 
sustained a left hip disability as a result of numerous 
in-service parachute jumps as well as an in-service training 
exercise accident.  In addition, the Board notes that the 
service medical records contain an entry which reflects 
treatment for a contusion of the left hip in March 1964.  
X-rays taken of the veteran's left hip at that time showed 
soft tissue swelling but no bony abnormality.  Importantly, 
the remainder of the service medical records, including 
several periodic examinations, failed to show any complaints 
of, treatment for, or findings of a left hip disability.  
Furthermore, post-service medical records do not indicate 
left hip treatment until 1995, more than 15 years after the 
veteran's separation from active military duty.  
Significantly, although the post-service medical reports 
contain multiple diagnoses of osteoarthritis of the veteran's 
left hip, none of these records provided competent medical 
evidence specifically attributing this disorder to his active 
military duty or to an event coincident therewith, such as 
the in-service trauma due to parachute jumps.  

Competent medical evidence of a nexus between current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the osteoarthritis of the 
veteran's left hip is traceable to military service, either 
having its onset during service or as the product of 
continued symptoms since service.  Moreover, no evidence has 
been presented to show that arthritis was manifest within a 
year of the veteran's separation from service.  Therefore, 
the presumption of 38 C.F.R. § 3.307 does not aid the veteran 
in his attempt to present a well-grounded claim.  
Consequently, the veteran's claim of service connection for a 
left hip disability must be denied as not well grounded.  
Caluza, supra.  

B.  Left Shoulder

The veteran's contentions regarding the left shoulder are 
similar to those he made regarding his left hip, namely, that 
current disability is the result of injury in service, 
especially injury caused by numerous parachute jumps.  

According to the service medical records, the veteran sought 
treatment for left shoulder pain following a fall during a 
hand-to-hand combat demonstration in May 1964.  Physical 
examination revealed tenderness of the acromioclavicular 
joint.  X-rays taken of the veteran's left shoulder were 
negative.  A sprain was diagnosed.  Approximately one week 
later, the veteran received follow-up treatment, at which 
time he reported that he was receiving therapy, including 
heat, for his left shoulder without benefit.  His left 
shoulder was found to be "[v]ery tender" at the 
acromioclavicular joint, but not grossly separated.  A mild 
acromioclavicular separation was diagnosed.  The veteran was 
referred to the orthopedic clinic to obtain tape or a brace.  
After examination at the orthopedic clinic on the same day, 
the veteran was given a sling and instructed not to engage in 
hand-to-hand combat exercises for six weeks.  

The remainder of the service medical records, including 
several periodic in-service examinations, failed to 
demonstrate any complaints of, treatment for, or findings of 
a left shoulder disability.  In fact, at these periodic 
in-service physical evaluations, the veteran specifically 
denied ever having experienced a painful or "trick" 
shoulder.  

Post-service medical records do not reflect left shoulder 
treatment.  At the March 1996 VA examination, the veteran 
informed the examiner that he had injured his left shoulder 
during a judo demonstration.  The veteran described 
intermittent left shoulder pain and tenderness.  The veteran 
reported no other obvious deformities or any clear 
limitations in the movement of his shoulder.  X-rays taken of 
the veteran's left shoulder failed to show any evidence of a 
fracture, dislocation, or joint abnormality.  The examiner 
conducting the examination did not diagnose a left shoulder 
disability.  

What is significant about the evidence described above is 
that no competent medical evidence has been presented to show 
current disability attributable to military service.  As 
noted earlier, competent medical evidence of a nexus between 
any current disability and the veteran's active military 
service is required for a finding of a well-grounded claim.  
See Jones v. Brown, 7 Vet.App. 134 (1994).  Such evidence is 
lacking in this case.  In other words, no one with sufficient 
expertise has provided an opinion that the veteran has any 
current left shoulder difficulty which is traceable to the 
problems the veteran experienced in service, or to continued 
symptoms since service.  Consequently, the veteran's claim of 
service connection for a left shoulder disability is not well 
grounded.  Caluza, supra.  

C.  Left Knee

A review of the claims folder indicates that the RO has 
considered the issue regarding the veteran's left knee as a 
petition to reopen a previously denied claim.  The RO found 
that, by a December 1981 rating action, service connection 
had been denied for left knee disability.  The RO therefore 
concluded that, because the veteran failed to file a notice 
of disagreement with this previous denial within one year of 
the December 1981 notification, the prior decision became 
final.  See 38 C.F.R. § 19.118 (1981).  

Significantly, however, upon review of the December 1981 
rating action, the Board finds that the RO did not address 
the question of service connection for a left knee 
disability.  Rather, the RO considered, and denied, 
compensable disability evaluations for service-connected 
residuals of left and right foot injuries.  In the context of 
adjudicating these increased rating claims, the RO noted that 
a VA medical report dated in April 1981 had shown that the 
veteran was treated for internal derangement of his left knee 
and that a medial meniscectomy had been performed.  The RO 
then referred to the veteran's left knee condition as a 
nonservice-connected disability which had no relationship to 
his service-connected foot injuries which were the subject of 
the rating decision.  The RO also listed on the rating 
decision status post-operative left medial meniscectomy as a 
nonservice-connected disability.  In a December 1981 letter, 
the RO told the veteran that, as he had previously been 
advised, the April 1981 hospital summary reflected treatment 
for a non-service-connected disability of the left knee which 
had no relationship to his service-connected bilateral foot 
injuries.  

Clearly, in the rating action and subsequent letter dated in 
December 1981, the RO simply referred to the veteran's left 
knee condition as a non-service-connected disability but did 
not actually adjudicate the issue of entitlement to service 
connection for a left knee disability.  In this regard, the 
Board notes that the RO did not discuss any relevant service 
medical records concerning the veteran's left knee or the 
relationship, if any, of a left knee disability to military 
duty.  Since the Board finds that the question of service 
connection was not directly adjudicated by the RO, the Board 
must also conclude, that this previous rating decision does 
not represent a prior final denial of a claim for service 
connection for a left knee disability.  Without a prior final 
denial, the Board must consider the veteran's present left 
knee claim on a de novo basis.  

In this regard, the Board notes that, the veteran has argued 
that his left knee, like his hip and shoulder, was injured as 
a result of numerous parachute jumps in service.  In 
addition, the veteran testified in March 1997 that he began 
experiencing problems with his knee after a skiing accident.  
T. at 2.  However, no date for the accident was given.

The service medical records, including several periodic 
in-service examinations, failed to demonstrate any complaints 
of, treatment for, or findings of a left knee disability.  In 
fact, at these periodic in-service physical evaluations, the 
veteran specifically denied ever having experienced a trick 
or locked knee.  

At a outpatient treatment session in September 1980, the 
veteran reported that he ran six to ten miles a day and was 
swimming frequently, but that he had been decreasing his 
exercises and using alcohol and ice packs on his left knee 
which was sore.  The examiner noted the presence of a hard 
cystic area on the posterior area of the veteran's left knee 
which was consistent with a Baker's cyst.  

At an outpatient treatment session one month later, the 
veteran reported that he had been experiencing left knee pain 
for the previous 10 years.  In addition, the veteran informed 
the examiner that his left knee pain was worsening and that 
he had experienced five episodes of collapsing with swelling 
over the previous five to six years.  The veteran explained 
that he had been a parachute jumper during service and that, 
although he could not remember a specific injury, he probably 
injured his left knee during these jumps.  The examination 
revealed tenderness of the medial joint line, cystic 
swelling, no quadriceps atrophy, and no valgus/varus 
instability.  The examiner diagnosed an old torn anterior 
cruciate ligament, a probable meniscal tear, and a Baker's 
cyst.  

In the following month, the veteran again reported that he 
had experienced left knee pain for the past 10 years.  
Examination demonstrated swelling and tenderness in the 
popliteal fossa, a patella which was within normal limits, 
tenderness along the medial joint line, a positive anterior 
drawer sign, and no medial or lateral instability.  The 
examiner diagnosed a probable old anterior cruciate ligament 
tear, a medial meniscal tear to be ruled out, and a Baker's 
cyst.  

In February 1981, the veteran was treated for a Baker's cyst, 
as well as a probable medial meniscal tear in his left knee.  
In April 1981, the veteran underwent a left medial 
meniscectomy, excision of the plica, arthroscopy, and 
arthrotomy.  

Four months later, the veteran sought treatment for 
complaints of left knee pain in the area of the surgery as 
well as in the posterior aspect of his left knee (where the 
Baker's cyst was located).  Physical examination revealed 
surgical scars, a stable joint, full range of motion, 
swelling consistent with a Baker's cyst, and no tenderness or 
inflammation.  The examiner diagnosed, in pertinent part, 
status-post left knee surgery and a Baker's cyst of the left 
knee.  

Subsequently, at an examination completed in July 1995, the 
examiner noted that the veteran squatted cautiously due to 
his left knee surgery.  At the March 1996 VA general medical 
examination, the veteran did not report any complaints 
specific to his left knee.  X-rays taken of the veteran's 
left knee at that evaluation showed a tiny osteochondral 
fragment overlying the lateral compartment of the joint, 
prominent tibial spine which was consistent with mild 
osteoarthritis, and no evidence of joint effusion.  The 
radiologist reviewing the films provided the impression, in 
relevant part, of an osteochondral fragment of the right 
lateral compartment of the left knee.  

In August 1996, the veteran was referred to an orthopedic 
clinic for an osteochrondal piece in his left knee.  In 
November 1996, the veteran complained of left knee pain.  The 
examiner diagnosed degenerative joint disease of the left 
knee.  

Service medical records do not show left knee disability; 
however, the veteran has indicated his belief that his left 
knee was injured as a result of numerous parachute jumps 
during service.  More than a year after service the veteran 
was found to have a Baker's cyst, a probable torn anterior 
cruciate ligament, a probable meniscal tear, an osteochondral 
fragment overlying the right lateral compartment, and 
degenerative joint disease.  Significantly, although the 
post-service medical reports contain multiple pertinent left 
knee diagnoses, none of these records provides competent 
medical evidence specifically attributing any disorder to his 
active military duty or to an event coincident therewith, 
such as the in-service trauma caused by many parachute jumps.  
Although the veteran was, at one point, found to have an 
"old" anterior cruciate ligament tear, this reference to 
time of onset appears to have been based solely on the 
veteran's own history, rather than medical expertise.  

Competent medical evidence of a nexus between current 
disability and the veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the Baker's cyst, probable torn 
anterior cruciate ligament, probable meniscal tear, 
osteochondral fragment overlying the right lateral 
compartment, or arthritis is traceable to military service, 
either having its onset during service or as the product of 
continued symptoms since service.  Moreover, absent 
manifestations of arthritis during the first year after the 
veteran's separation from service, the presumption of 
38 C.F.R. § 3.307 is not helpful.  38 C.F.R. §§ 3.307, 3.309 
(1998).  Consequently, the veteran's claim of service 
connection is not well grounded.  Caluza, supra.  

D.  Skin

Throughout the current appeal, the veteran has asserted that, 
as a result of his in-service duties in Vietnam which 
required him to work outdoors, either in the "open sun" or 
in icy and snowy conditions, he developed skin cancer.  See 
T. at 4.  

According to his service medical records, the veteran was 
treated for moderately severe epidermophytosis in August 
1944.  The cause was undetermined.  Thereafter, in March 
1955, he received treatment for dermatophytosis.  
Subsequently, in April 1967, he was treated for a rash over 
his entire body.  In May 1978, the veteran received treatment 
for an erythematous skin lesion where he had worn his watch.  
The examiner diagnosed contact dermatitis.  

The remainder of the service medical records, including 
several periodic in-service examinations, failed to 
demonstrate any complaints of, treatment for, or findings of 
a skin disorder, including cancer.  In fact, at these 
periodic in-service physical evaluations, the veteran 
specifically denied ever having experienced skin diseases or 
a tumor, growth, cyst, or cancer.  

According to the post-service medical records, the February 
1979 VA general medical examination provided no evidence of a 
skin disorder, including cancer.  However, between August 
1986 and October 1992, the veteran received treatment for 
various skin disorders.  In August 1986, he sought treatment 
for a lesion on his neck.  A biopsy showed senile keratosis 
of the skin of the left neck.  One year later, the veteran 
received treatment for "rough spots" on his forehead and 
left ear, a "burning and 'brown spot'" on his right cheek, 
a brown spot on his left cheek, and a mole on his chin.  The 
veteran also complained of redness on his nose with 
occasional pustules after sun exposure.  The examiner 
diagnosed a comedo versus a wart on the veteran's chin as 
well as actinic keratosis on his left ear.  A biopsy showed a 
comedo on the veteran's chin.  Subsequent treatment reports, 
dated in the latter part of August 1987 and in the following 
month, noted a diagnosis of actinic keratosis of his face, 
including his cheeks, nose, and chin.  A December 1987 
treatment report included the assessment of "wart/rosacea."  
An outpatient treatment record dated in July 1988 noted that 
the wart on the veteran's chin had been eliminated.  

In November 1991, a lesion was found on the veteran's lower 
lip, and his right thumbnail was shown to be discolored.  A 
biopsy noted solar elastosis, focal inflammation, and dermal 
fibrosis consistent with a scar.  

In September 1992, the veteran sought treatment for lesions 
on his back, right temple, and nose.  The examiner diagnosed 
seborrheic keratosis and recommended ruling out carcinoma.  A 
pathology report dated in the following month included only a 
diagnosis of seborrheic keratosis.  

At the March 1996 VA general medical examination, the veteran 
reported having had skin cancers on his nose, back, left 
earlobe and right arm which were "frozen off."  The 
examiner noted a history of skin cancers of the veteran's 
arms as well as his left ear.  Physical examination showed 
some hypo-pigmented areas at the locations where these 
lesions had been removed.  The largest one was approximately 
two millimeters in size.  

The examiner conducting the March 1996 VA general medical 
examination assessed a history of skin cancers of the 
veteran's arms and left ear.  Importantly, however, this 
assessment appears to have been based upon the veteran's own 
reporting of his medical history rather than a review of his 
medical records.  As the post-service medical records 
indicate, the veteran has received various diagnoses of skin 
disorders, including senile keratosis; comedo; actinic 
keratosis; a wart or rosacea; solar elastosis, focal 
inflammation, and dermal fibrosis consistent with a scar; and 
seborrheic keratosis.  Skin cancer has not been specifically 
diagnosed except by history.  Significantly, however, none of 
the post-service medical records which have been obtained and 
associated with the claims folder provide competent medical 
evidence specifically attributing any skin cancer that the 
veteran may have to his active military duty or to an event 
coincident therewith.  

As with the other issues previously discussed, no one with 
sufficient expertise has provided an opinion that any skin 
cancer is traceable to military service, either having its 
onset during service or as the product of continued symptoms 
since service.  Consequently, the veteran's claim of service 
connection for a skin cancer, must be found to be not well 
grounded.  Caluza, supra.  The Board also notes that, absent 
the presentation of evidence showing that cancer was manifest 
to a compensable degree within one year of military service, 
the veteran's attempt to submit a well-grounded claim is not 
helped by the presumption of 38 C.F.R. § 3.307.  
Additionally, while certain presumptions apply for veteran's 
with Vietnam service as to exposure to herbicide agents and 
the manifestation of subsequent disability, no evidence has 
been submitted to show that the veteran has a cancer which 
would trigger the operation of the presumptions related to 
herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  

E.  Kidney

Throughout the current appeal, the veteran has asserted that 
he developed growths on his kidneys as a result of in-service 
exposure to Agent Orange.  At the March 1997 personal 
hearing, the veteran testified that he was exposed to Agent 
Orange "quite a few times."  T. at 6.  According to the 
veteran's testimony, he is not currently receiving treatment 
for any growth on his kidney but sometimes experiences a 
burning pain sensation over one of his kidneys.  T. at 7.  

The service medical records, including several periodic 
in-service examinations, do not reflect any complaints of, 
treatment for, or findings of a kidney disorder, including a 
growth on a kidney.  In fact, at these periodic in-service 
physical evaluations, the veteran specifically denied ever 
having experienced a kidney stone; blood in his urine; or a 
tumor, growth, cyst, or cancer.  

An August 1947 VA examination demonstrated that the veteran's 
genitourinary system was normal.  At a June 1951 VA 
neuropsychiatric examination, the veteran also reported that 
he experienced pain in his low back above his right kidney.  
At a physical examination conducted in December 1952, the 
examiner noted that the veteran's kidneys could not be 
palpated.  Subsequently, a February 1979 VA general medical 
examination provided no evidence of an abnormality of the 
veteran's kidneys.  

A January 1995 outpatient treatment record shows that the 
veteran had a history of renal cysts "for years."  Renal 
cysts were also noted on an outpatient treatment report dated 
in the following month.  In July 1995, the veteran requested 
follow-up treatment, in pertinent part, for his kidneys.  

At the March 1996 VA examination, the veteran reported having 
"a kidney problem with a growth found on his kidney" which 
he believed was "secondary to Agent Orange."  The veteran 
admitted that, at the time of the examination, he had no 
urinary symptoms related to a kidney problem.  Physical 
examination revealed no kidney pathology.  The examiner 
assessed a history of foreign material growing on the 
veteran's kidney, "secondary to Agent Orange, by his 
history."  

This most recent assessment suggests some relationship 
between a growth on the veteran's kidney and herbicide 
exposure during military service.  However, the salient point 
to be made is that such an assessment was clearly delineated 
by the examiner as being the veteran's history, and not the 
examiner's opinion as to etiology.  Consequently, because 
competent medical evidence of a link to military service is 
required to make a claim of service well grounded, the Board 
finds that no evidence has been presented to satisfy this 
medical nexus requirement.  

As for the veteran's claim that growths on his kidneys are 
the result of herbicide exposure or infection acquired during 
military service, the Board notes that no diagnosed 
disability-renal cysts-has been identified as a disease for 
which service connection may be presumed under 38 C.F.R. 
§ 3.307(a)(4) (tropical diseases) or 38 C.F.R. § 3.307(a)(6) 
(diseases from herbicide exposure).  38 C.F.R. § 3.309.  
Consequently, absent the presentation of competent nexus 
evidence, the claim may not be considered well grounded.  As 
already noted, although the March 1996 examination report 
included an assessment of growths due to Agent Orange, it is 
clear that this was the veteran's own history and not the 
examiner's medical opinion.  In short, the claims folder 
contains no competent evidence specifically linking any renal 
growth that the veteran may have to his period of military 
service, including any herbicide exposure.  

II.  Right Eye

By an April 1979 rating action, the RO considered the 
veteran's contentions, as well as service and post-service 
medical records.  At that time, the veteran asserted that he 
had developed eye problems as a result of an in-service 
injury.  

According to available service medical records, the veteran's 
vision was determined to be 20/20 in his right eye in 
November 1955.  Subsequently, in July 1965, the veteran was 
treated for an injury sustained to his left eye.  He was 
found to have 20/20 vision in his right eye and 20/200 
blurred vision in his left eye.  In May 1968, the veteran 
sought treatment for complaints of having "fe[lt] . . . 
something" in his eye.  A foreign body was removed from the 
cornea of his right eye.  In November 1969, the veteran, who 
was noted to have reading glasses, was found to have 20/20 
vision in his right eye without glasses.  In April 1971, the 
veteran's far vision was determined to be 20/20.  Presbyopia 
was diagnosed.  

In February 1974, the veteran sought treatment for complaints 
of tearing and burning sensations in his right eye when he 
read.  Presbyopia and probable conjunctivitis were diagnosed.  
Additional service medical records reflect that, between 
October 1966 and September 1976, the veteran received new 
prescriptions for eyeglasses.  An eye consultation completed 
in October 1978 confirmed the diagnosis of presbyopia.  

At a VA examination conducted in February 1979, the veteran 
did not complain of a right eye problem.  Furthermore, this 
evaluation showed no eye pathology.  

By an April 1979 rating action, the RO concluded that the 
veteran had no visual disorder as a result of his active 
duty.  The RO noted that the veteran had been diagnosed to 
have presbyopia but stated that this disorder was consistent 
with his age.  The RO further explained that presbyopia is a 
developmental abnormality and is not considered to be a 
disability within the meaning of the law.  Consequently, the 
RO denied service connection for a visual problem, defined as 
presbyopia.  In May 1979, the RO notified the veteran that 
his claim for service connection for a visual disorder had 
been denied.  The veteran did not express, within one year of 
notification of the decision, his disagreement with the 
denial.  Consequently, the April 1979 decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).

In a December 21, 1981 rating action, the RO determined that 
the evidence received since the April 1979 decision did not 
warrant a change in the prior denial of the veteran's claim 
for service connection for a visual disorder.  A November 
1981 medical record noted the veteran's statement that he had 
previously injured his right eye, and that the veteran 
complained of right eye pain and tearing.  The examiner did 
not associate any right eye disability to the veteran's 
active service.  Also in December 1981, the RO notified the 
veteran of this continued denial.  However, the veteran did 
not express, within one year of notification of the decision, 
his disagreement with the continued denial.  Consequently, 
the December 21, 1981 decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 19.118 (1981).  

At this point, it should be noted that, when new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened, and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Stanton v. Brown, 
5 Vet.App. 563, 566 (1993).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); Winters v. West, No. 97-2180 (U.S. Vet. App. Feb. 
17, 1999) (en banc).  First, the Board must determine whether 
the evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).  The Court explained 
in Colvin that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Id.  The 
Court has also explained that evidence is "material" where 
it bears directly or substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
and Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if 
the Board determines that the evidence is "new and 
material," it must reopen the claim and determine whether it 
is well grounded.  Winters, supra.   Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  

The Court has held that VA is required to review all of the 
evidence submitted by a claimant since the last time that the 
claim was finally disallowed on any basis, not just since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet.App. 273 (1996).  Therefore, in adjudicating 
the veteran's petition to reopen his claim for service 
connection for a right eye disorder, the Board must consider 
all of the evidence submitted since the December 21, 1981 
rating action, at least as to whether it constitutes new and 
material evidence.  

In deciding the issue of whether the additional evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  However, this presumption is made 
only for the purpose of determining whether the case should 
be reopened.  Once the evidence is found to be new and 
material and the case is reopened, the presumption that it is 
credible no longer applies.  In the adjudication that follows 
the reopening, the Board, having accepted provisionally for 
reopening purposes the credibility of the new evidence, then 
must determine, as a question of fact, both the weight and 
credibility of the new evidence in the context of all the 
evidence, new and old.  Justus v. Principi, 3 Vet.App. 510, 
512-513 (1992).  

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  

In this case, following the December 21, 1981 rating action, 
the veteran has continued to assert that he developed a 
disability of his right eye affecting vision as a result of 
his active military duty.  Specifically, the veteran has 
contended that he injured his eye while parachute jumping as 
a member of the special forces during his active military 
duty.  See. e.g., T. at 2-3.  

Medical evidence received since the December 21, 1981 denial 
includes a June 1990 outpatient treatment record which shows 
a hemorrhage of the veteran's right eye.  In addition, at the 
March 1996 VA general medical examination, the veteran 
reported that his eye was "mashed down into green grass with 
a subsequent infection."  In addition, the veteran explained 
that, since that time, he has experienced intermittent 
blurred vision.  No right eye pathology was shown.  No right 
eye disability was diagnosed.  No additional medical records 
regarding treatment for, or examination of, the veteran's 
right eye has been received since the December 21, 1981 
rating action.  

Importantly, the veteran's assertions that he sustained a 
disability of his right eye (namely, visual problems) as a 
result of in-service injury are cumulative of those 
contentions that he made at the time of the prior final 
decision in December 1981.  A June 1990 medical record simply 
noted treatment for a hemorrhage of the veteran's right eye.  
Furthermore, the report of the March 1996 VA general medical 
examination provided no competent evidence associating a 
right eye disability to the veteran's active military duty.  
Significantly, while the June 1990 medical record reflects 
fairly recent post-service findings of a hemorrhage of the 
veteran's right eye, it does not provide competent medical 
evidence associating this condition to his active military 
duty or to continued symptoms since service.  Moreover, the 
Board notes that the Court has specifically stated that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is related to service, is not new and material.  
Cox, 5 Vet.App. at 99.

In short, the additional evidence received since the RO's 
December 21, 1981 denial tends to prove nothing more than 
that which was already proved by evidence previously of 
record.  The veteran's contentions that he sustained a right 
eye disorder as a result of an in-service injury are 
cumulative of assertions he made at the time of the prior 
denial.  Given that the evidence tends to prove nothing more 
than was already shown, the newly received evidence may be 
viewed as cumulative or redundant of previously submitted 
evidence.  See 38 C.F.R. § 3.156(a).  The additional 
evidence, therefore, cannot be considered new and material in 
light of the applicable law, regulations, and Court 
decisions, and does not provide the required evidentiary 
basis to reopen the veteran's claim of service connection for 
a right eye disability.  

More importantly, the Board does not have jurisdiction to act 
absent the presentation of new and material evidence.  Butler 
v. Brown, 9 Vet.App. 167 (1996).  Even consideration of 
whether a claim is well grounded is not required.  Id.  

The Board recognizes that Hodge, supra, resulted in a change 
in the test for determining whether newly submitted evidence 
is "material."  Although the RO has not addressed this new 
standard (which merely indicates that the provisions of 
§ 3.156(a) are to be used to define "material"), the Board 
finds no prejudice to the veteran by proceeding with an 
adjudication of the question of reopening.  This is so 
because the Board has found the newly submitted evidence to 
be cumulative or redundant of previously submitted evidence.  
This standard was not changed by Hodge.  


ORDER

Service connection for a left hip disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for skin cancer is denied.  

Service connection for a growth on the kidney is denied.  

The petition to reopen a claim of entitlement to service 
connection for a right eye disability is denied.  


REMAND

Feet

With regard to the claims of entitlement to compensable 
disability evaluations for residuals of left and right foot 
injuries, the Board notes that, in September 1989, the 
veteran was treated for low grade foot pain secondary to 
daily running.  Motrin was prescribed.  

When the veteran was treated in May 1990 for an injury to his 
left ankle, he reported having a history of an old trauma to 
his left foot and also being a "regular runner."  Physical 
examination of the veteran's left foot showed moderate edema 
and mild tenderness along the dorsal area of the foot.  The 
examiner diagnosed a foot-ankle sprain.  X-rays taken of the 
veteran's left foot in May 1990 showed the presence of a 
metallic staple in the proximal shaft of the first metatarsal 
as well as degenerative arthritic changes, but no evidence of 
an acute fracture or dislocation.  An October 1991 
consultation report noted that the veteran was a former 
runner with chronic ankle and foot pain.  

In November 1991, the veteran sought treatment for complaints 
of right foot pain.  He reported that he had been practicing 
for a marathon and that his right foot had begun to swell.  
Physical examination demonstrated a slightly swollen right 
foot, a distorted architecture from previous injuries, and 
normal pulses.  X-rays taken of the veteran's right foot at 
that time showed the presence of mild degenerative changes 
but no evidence of a fracture or dislocation.  The examiner 
diagnosed arthritis of the right foot.  

At the March 1996 VA examination, the veteran described pain 
in both of his feet following prior injuries, as well as a 
continuation of related problems, including swelling of his 
right foot.  According to the report of the evaluation, the 
veteran had a deformity of his right foot which was "felt 
[to be] related to his chronic pain in his right foot general 
region."  Physical examination of the veteran's extremities 
showed pulses of 2+ which were equal bilaterally as well as 
no cyanosis or clubbing.  The examiner conducting the 
evaluation diagnosed left foot swelling by history and right 
foot pain and swelling by history.  

X-rays taken of the veteran's feet showed degenerative 
changes of the first cuneiform and metatarsals bilaterally.  
The veteran was status-post stapling of "that joint" on the 
left with fusion.  Degenerative changes were also noted in 
the first metatarsophalangeal joint bilaterally.  A 
subchondral cyst was noted on the left.  The radiologist 
concluded that the films showed degenerative changes of the 
tarsus, first metatarsal, and first metatarsal phalangeal 
joints bilaterally.  In July 1996, the veteran reported 
having "good results" with foot orthotics and requested a 
second pair.  

The RO has evaluated the veteran's bilateral foot 
disabilities under the diagnostic code which rates the 
severity of injury to the foot.  "Other" foot injuries of 
moderate severity warrant the assignment of a 10 percent 
disability evaluation.  Evidence of a foot injury causing 
moderately severe residuals will result in the assignment of 
a 20 percent disability evaluation.  Evidence of a foot 
injury causing severe residuals warrants a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Code 5284 (1998).  

Additionally, depending on the type of foot injury, 
Diagnostic Code 5284 may involve limitation of motion and, 
therefore, require consideration of 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In the present case, 
the recent post-service medical records indicate that the 
veteran has complained of bilateral foot pain and swelling on 
numerous occasions and that X-rays have confirmed the 
presence of degenerative changes in his feet.  In this regard 
the Board notes that degenerative arthritis is evaluated 
based upon the limitation of motion of the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Code 5003 (1998).  
Consequently, consideration must be given to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 in the present case.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Significantly, however, recent medical records which have 
been obtained and associated with the claims folder, and in 
particular the report of the March 1996 VA examination, 
failed to provide any evidence regarding the range of motion 
of the veteran's feet and ankles.  Furthermore, specific 
information regarding any functional loss that the veteran 
may experience as a result of his bilateral foot pain or 
flare-up has not been provided.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995) (examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups"); 
see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994) and 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  A remand 
for this purpose is therefore required.

Hypertension

With regard to the claim of entitlement to disability rating 
greater than 10 percent for hypertension, the Board notes 
that, in February 1996, the veteran requested a refill of his 
hypertension medication.  He informed the examiner that blood 
pressure readings, which he took at home, were 142/84 in July 
1995, 150/80 in December 1995, and 148/80 in January 1996.  
The examiner described the veteran's hypertension as 
moderate.  

At the VA examination conducted several weeks later, in March 
1996, the veteran reported that he had experienced high blood 
pressure since 1979.  The examiner noted that a review of the 
veteran's medical records indicated that his blood pressure 
readings had ranged from 120/84 to 170/84.  The examiner also 
noted that the veteran was taking medication for this 
disorder "at that time."  The veteran's blood pressure 
reading at the examination was found to be 158/82.  
Concluding that the evaluation demonstrated only marginally 
elevated blood pressure, the examiner assessed hypertension 
by history.  

An outpatient treatment session conducted two weeks later 
revealed a blood pressure reading of 162/85.  One week 
thereafter, the veteran requested an appointment for 
evaluation of increased blood pressure.  He was seen several 
days later, at which time his blood pressure reading was 
found to be 173/74, and his hypertension was determined to be 
uncontrolled.  

Approximately one-and-a-half months later, in May 1996, the 
veteran had a blood pressure reading of 155/81.  In August 
1996, the veteran had a blood pressure reading of 176/83.  At 
a treadmill exercise test completed two months later, the 
veteran was found to have blood pressure readings of 140/90, 
200/90, and 180/90.  

A February 1997 medical record indicates that the veteran had 
a blood pressure reading of 164/75.  This report also noted 
that, according to a nurse's visit, the veteran had 18 blood 
pressure readings greater than 120/60 and less than 145/90.  
One month later, the veteran had a blood pressure reading of 
179/72.  Two weeks later in March 1997, the veteran reported 
having one episode of shortness of breath while on a 
beta-blocker for hypertension.  Cardiovascular evaluation 
demonstrated systolic and diastolic murmurs.  The veteran was 
schedule for an appointment in the following month for a 
blood pressure "check."  

The Board acknowledges that the examiner conducting the March 
1996 VA examination concluded that the evaluation had 
demonstrated only marginally elevated blood pressure and had 
assessed hypertension by history.  Significantly, however, 
the veteran's hypertension was described as moderate at an 
outpatient treatment session conducted only one month prior 
to this VA examination.  Furthermore, at an outpatient 
treatment session conducted approximately one month after the 
VA general medical examination, the veteran's hypertension 
was described as uncontrolled.  In addition, a treadmill 
exercise test completed in October 1996 noted several 
elevated blood pressure readings. 

Although blood pressure readings taken after October 1996 
were lower, the fact remains that the veteran has experienced 
elevated blood pressure readings following his last VA 
examination in March 1996.  In fact, at the March 1997 
personal hearing, the veteran testified that, despite 
medication, his systolic blood pressure readings have 
fluctuated and have been elevated.  According to the 
veteran's testimony, his systolic blood pressure reading on 
the day before the hearing was "over 180 something."  
T. at 10-11.  See 38 C.F.R. § 4.104, Code 7101 (1998) 
(hypertension and isolated systolic hypertension).  In view 
of the medical findings of elevated blood pressure readings 
(as well as the veteran's assertions of fluctuating and 
elevated systolic blood pressure readings despite medication) 
and his continuing need for treatment for hypertension (see, 
e.g., T. at 9-11), the Board believes that a remand is 
appropriate to obtain more recent records of treatment for 
this disorder and to provide him an appropriate VA 
examination to evaluate the disabling manifestations of this 
disability.  

The Board also notes that the criteria by which hypertension 
is rated changed during the pendency of this appeal.  62 
Fed.Reg. 65219 (Dec. 11, 1997) (effective from January 12, 
1998).  A remand is also required to inform the veteran of 
these changes and given him opportunity to present evidence 
and argument.  

For the reasons stated, these issues are REMANDED to the RO 
for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any pertinent treatment 
received in recent years.  The Board is 
particularly interested in records of 
treatment that the veteran has received 
for hypertension at the VA hospital in 
Charleston, South Carolina.  The RO 
should assist him in accordance with 
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected residuals of bilateral 
foot injuries.  All necessary tests, 
including X-rays, should be completed.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings (including the 
pertinent active and passive ranges of 
motion of both feet).  For each of the 
veteran's feet, the examiner should 
equate all service-connected functional 
losses, including pain, weakness, or 
additional difficulties during flare-ups, 
to range of motion lost beyond that 
demonstrated clinically.  

3.  In addition, the veteran should be 
afforded a VA cardiovascular examination 
to determine the extent of his 
service-connected hypertension.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings (including blood 
pressure readings).  All indicated tests 
and studied should be conducted, and all 
findings should be recorded in detail.  
If any underlying condition is found to 
be causing the hypertension, findings 
specific to such a problem should be 
made.  

4.  When the requested development has 
been completed, the RO should 
re-adjudicate the issues of entitlement 
to compensable disability evaluations for 
residuals of bilateral foot injuries and 
entitlement to a disability rating 
greater than 10 percent for hypertension.  
All potentially applicable rating 
criteria and the principles enunciated in 
the precedent opinion cited above 
(VAOPGCPREC 9-98) should be considered.  
Criteria for rating hypertension in 
effect when the veteran first filed his 
claim as well as those criteria in effect 
since January 12, 1998, should be 
addressed.  If any benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
include both the old and new criteria for 
rating hypertension.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of these increased rating claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

